DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 08/03/2021.

Claims 20-31 are pending and being examined.  Claims 1-19 are canceled.  Claims 20 and 26 are amended.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 21 and 28 require the iron oxide surface area to be at least approximately 53.2 m2/g.  Page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 18 of instant specification discloses a surface area of 53.2 m2/g.   “At least approximately 53.2 m2/g” includes values above 53.2 m2/g which would include values above the disclosed ranges such as above 195 m2/g.  Support is not provided for values above 195 m2/g.
Claims 22 and 27 require the iron oxide surface area to be at least approximately 10 m2/g.  Page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 17 of instant specification discloses a surface area of 16.5 m2/g.   “At least approximately 10 m2/g” includes values above 10 m2/g which would include values above the disclosed ranges such as above 195 m2/g and values in the range of 10-16 m2/g.  Support is not provided for values above 195 m2/g and values in the range of 10-16 m2/g.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 56-033027 A) in view of van Yperen (EP 1447124 A1).
Considering claim 20 and 23-25, Hitachi teaches an apparatus for removing hydrogen sulfide from a gas stream comprising a reactor configured to contact the gas stream and remove the hydrogen sulfide wherein the reactor comprises metal oxides such as molybdenum oxide, cobalt oxide, or activated carbon (Hitachi, abstract).  Hitachi teaches coconut shell charcoal (i.e., biochar) as the activated carbon (Hitachi, middle of page 2 of description of English translation, “Yashigara charcoal”).  Hitachi teaches the reactor is configured to heat the iron oxide by teaching supplying a heating gas to the reactor (Hitachi, end of page 2 of description of English translation). 
Hitachi does not explicitly teach the metal oxide is a nano-sized metal oxide such as iron oxide.
However, van Yperen teaches a supported catalyst system for the removal of H2S that allows for stable operation with high and/or varying sulfur compounds, not require additional chemicals to regenerate, and produces a minimum amount of chemical waste (van Yperen, [0049]).  Van Yperen teaches for sufficient catalytic activity the metal oxide should be present in high dispersion on the support; the active 2S and can be supported on activated carbon.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nano-sized metal oxide such as iron oxide supported on active carbon such as biochar in Hitachi’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to effectively remove hydrogen sulfide from the gaseous stream using a catalyst with sufficient catalytic activity while allowing stable operation with high and/or varying sulfur compounds with a reasonable expectation of success.
Both Hitachi and van Yperen refer to the metal oxide as a “catalyst”.  Thus, it would be expected that the nano-sized metal acts as a catalyst to remove H2S.
Hitachi teaches the H2S is decomposed on a surface of the catalyst (Hitachi, abstract).  Hitachi teaches sulfides in the gas are converted to a simple substance sulfur in one step (Hitachi, abstract).  Thus, it would be expected that hydrogen would also be generated when H2
Hitachi teaches the sulfur is removed from the reactor by sublimation and a substantial amount of the sulfur does not remain in the reactor by teaching supplying a heating gas to the catalyst tower which evaporates the elemental sulfur deposited on the catalyst surface, the sulfur vapor enters a condenser where it is again precipitated and recovered (Hitachi, last paragraph on page 2 of description of English translation).
It should be noted that the claim is directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  The recitation “wherein the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The claim requires an apparatus comprising a reactor configured to contact the gas stream and remove H2S wherein the reactor comprises a biochar and at least one nano-sized metal oxide comprising an iron oxide and is configured to heat the iron oxide.  The apparatus of Hitachi/van Yperen teaches the claimed apparatus; thus the apparatus of Hitachi/van Yperen would be capable of being operated such that iron oxide s heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide.
Considering claims 21 and 22, Hitachi is silent regarding the surface area of the iron oxide and do not explicitly teach that it is at least approximately 53.2 m2/g and at least 10 m2/g.
However, van Yperen teaches a way to enhance catalytic activity is to apply the active component in very finely divided form to a catalyst support material, to maximize 2/g, preferably 5 to 100 m2/g, more preferably 10 to 60 m2/g (van Yperen, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the iron oxide to have a surface area of at least approximately 53.2 m2/g and at least 10 m2/g.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to maximize the catalyst surface area exposed to the reacting gas phase molecules and enhance catalytic activity with a reasonable expectation of success.
Considering claims 26-31, Hitachi teaches a method for removing hydrogen sulfide from a gas stream comprising contacting the gas stream with a reactor configured to remove the hydrogen sulfide wherein the reactor comprises at least one metal oxide (Hitachi, abstract).
Hitachi does not explicitly teach the metal oxide is a nano-sized metal oxide.
However, van Yperen teaches a supported catalyst system for the removal of H2S that allows for stable operation with high and/or varying sulfur compounds, not require additional chemicals to regenerate, and produces a minimum amount of chemical waste (van Yperen, [0049]).  Van Yperen teaches for sufficient catalytic activity the metal oxide should be present in high dispersion on the support; the active species should have a high dispersion, i.e. a small average particle size to ensure a 2S and can be supported on activated carbon.
Van Yperen teaches a way to enhance catalytic activity is to apply the active component in very finely divided form to a catalyst support material, to maximize the catalyst surface area exposed to the reacting gas phase molecules (van Yperen, [0038]-[0040], [0060]).  Van Yperen teaches a suitable catalyst is iron oxide with a specific surface area within the range of 2 to 200 m2/g, preferably 5 to 100 m2/g, more preferably 10 to 60 m2/g (van Yperen, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nano-sized metal oxide such as iron oxide with a surface area of at least approximately 10 m2/g and a surface area of at least 53.2 m2
Both Hitachi and van Yperen refer to the metal oxide as a “catalyst”.  Thus, it would be expected that the nano-sized metal acts as a catalyst to remove H2S.
Hitachi teaches the H2S is decomposed on a surface of the catalyst and the decomposition produces sulfur (Hitachi, abstract).  Hitachi teaches sulfides in the gas are converted to a simple substance sulfur in one step (Hitachi, abstract).  Thus, it would be expected that hydrogen would also be generated when H2S is converted to a simple substance sulfur.
Hitachi teaches the sulfur is removed from the reactor by sublimation and a substantial amount of the sulfur does not remain in the reactor by teaching supplying a heating gas to the catalyst tower which evaporates the elemental sulfur deposited on the catalyst surface, the sulfur vapor enters a condenser where it is again precipitated and recovered (Hitachi, last paragraph on page 2 of description of English translation).
Hitachi teaches introducing the mixed gas into a catalyst tower composed of metal oxides at a temperature of 80°C to 200°C (Hitachi, claims 1-3).  A prima facie case of obviousness exists because the claimed range of between approximately 190°C and approximately 250°C overlaps the range taught by Hitachi (see MPEP §2144.05(I)).
Hitachi is silent regarding the grams of H2S removed from the gas stream per gram of iron oxide and does not explicitly teach 3.87 grams of H2S are removed from the gas stream per gram of iron oxide.
However, the combination of Hitachi and van Yperen teaches the claimed nano-sized iron oxide catalyst with the claimed surface area.  Thus, it would be expected that the iron oxide catalyst of Hitachi/Yperen which is nano-sized and has the claimed surface area would also remove approximately 3.87 grams of H2S from the gas stream 2S decomposition occurring on a surface of the catalyst.

Response to Arguments
Applicant’s arguments filed regarding new subject matter relative to the iron oxide surface area have been fully considered but are not persuasive.
It should be noted that while there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
In the instant case, there is no express, implicit, or inherent disclosure of the iron oxide surface area of at least approximately 53.2 m2/g and/or at least approximately 10 m2/g.  
“At least approximately 53.2 m2/g” includes all values above 53.2 m2/g.  However, page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 18 of instant specification discloses a surface area of 53.2 m2/g.  Thus, the specification provides support for values up to 195 m2/g.  A value above 195 m2/g which would be included in the claimed range of “at least 53.2 m2/g” is not supported by the instant specification.
“At least approximately 10 m2/g” includes all values above 10 m2/g.  However, page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 17 of instant specification discloses a surface area of 16.5 m2/g.  The instant specification does not include values above 195 m2/g and values in the range of 10-16 m2/g which would be included in the claimed range of “at least approximately 10 m2/g”.  2/g” because the claimed range includes values that are not expressly/implicitly/inherently disclosed in the instant specification.

Applicant’s arguments filed regarding Farha and Qi references have been fully considered but are moot because the Farha and Qi references are not used in the current rejection.

Applicant’s arguments filed regarding nowhere does Hitachi disclose or fairly suggest the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide have been fully considered but are not persuasive.
Claim 20 is directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  The recitation “wherein the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The claim requires an apparatus comprising a reactor configured to contact the gas stream and remove H2S wherein the reactor comprises a biochar and at least one nano-sized metal oxide comprising an iron oxide and is configured to heat the iron oxide.  The apparatus of Hitachi/van Yperen teaches the claimed apparatus; thus the apparatus of Hitachi/van Yperen would be capable of being operated such that iron oxide is heated between 2S from the gas stream per gram of iron oxide.
Regarding the method claim of 26, the method comprises contacting the gas stream with a reactor configured to remove H2S wherein the reactor comprises a nano-sized iron oxide catalyst wherein the iron oxide is heated between approximately 190°C and approximately 250°C.  The combination of Hitachi and van Yperen teaches the claimed process steps and “to remove approximately 3.87 grams of H2S from the gas stream per gram of iron oxide” is the outcome/result of the claimed positive process steps.  Thus, the modified process of Hitachi (modified with nano-sized iron oxide catalyst) would also result in removal of approximately 3.87 grams of H2S from the gas stream per gram of iron oxide.

Applicant’s arguments filed regarding van Yperen does not disclose or fairly suggest that the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide have been fully considered but are not persuasive.
It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In the instant case, van Yperen is not used to teach the iron oxide is heated between approximately 190°C and approximately 250°C.  Hitachi is used to teach introducing the mixed gas into a catalyst tower composed of metal oxides at a temperature of 80°C to 200°C (Hitachi, claims 1-3) which overlaps the claimed range.  Van Yperen is merely used to teach using a nano-sized iron oxide catalyst to maximize the catalyst surface area exposed to the reacting gas phase molecules and enhance catalytic activity to effectively remove hydrogen sulfide from the gaseous stream using a catalyst with sufficient catalytic activity while allowing stable operation with high and/or varying sulfur compounds.
The combination of Hitachi and van Yperen teaches the claimed process steps and “to remove approximately 3.87 grams of H2S from the gas stream per gram of iron oxide” is the outcome/result of the claimed positive process steps.  Thus, the modified process of Hitachi (modified with nano-sized iron oxide catalyst) would also result in removal of approximately 3.87 grams of H2S from the gas stream per gram of iron oxide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734